 In the Matter of SE-LINO HOSIERY MILLS, INC.andAMERICANFEDERATION OF HOSIERY WORKERSCase No. C-1007.-Decided August 12, 1939Hosiery.Manvufact'uringIndustry-Interference,Restraint,and Coercion:charges of,notsustained-Discrimination:charges.of,not sustained-Conzplaint:dismissed.Mr. Charles D. Diimnwc/e,for the Board.Mr. C. P. HatcherandMr. William Waller,of Nashville, Tenn.,-for the respondent.Mr. James Rutherford,of Nashville, Tenn., andMr. Herbert G. B.King,of Chattanooga, Tenn., for the Union.Mr. Theodore W. Kheel,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by American Fed--erationof Hosiery Workers on behalf of Branch No. 55,herein calledtheUnion, the National LaborRelationsBoard, herein called theBoard,by Charles N. Feidelson, Regional Director for the TenthRegion (Atlanta, Georgia), issued and duly served its complaintdated June 29, 1938, against Se-Ling Hosiery Mills, Inc., Nashville,Tennessee, herein called the respondent, alleging that 'the respondenthad engaged in and was engaging in unfair labor practicesaffecting-commerce,' within the meaning of Section 8 (1) and (3) and Section2. (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.The complaint alleged in substance (1)' that the respondent hadsince June 18, 1937, discouraged membership in the Union andhad attempted to destroy 'the Union by exhibiting open hostilityto it, by discriminatingagainstitsmembers, and by other formsof intimidation and coercion, and (2) that the respondent dischargedGordon Dedmon on December 17, 1937, for joining and assistingtheUnion.On July 8, 1938, the respondent filed its answer to14 N. L. R. B., No. 37.4R5 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe complaint denying that it had engaged in the unfair practicesalleged therein.Pursuant to notice, a hearing was held in Nashville, Tennessee,on July 11, 12, 13, and 14, 1938, before Harlow Hurley, the TrialExaminer duly designated by the Board.The Board, the respond-ent, and the Union were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the commencement of the hearing, the respondent moved to-strike certain portions of the complaint as indefinite and uncertain.The Trial Examiner denied this motion but advised the respondentthat he would entertain a motion during the hearing to strike anysurprise evidence for which the respondent could not properly pre-pare its defense or cross-examination.During the hearing, counselfor the Board moved to amend the complaint to date the, com-mencement of the unfair labor practices from May 1, 1936, insteadof from June 18, 1937.The Trial Examiner granted the motionwith the understanding of counsel for the Board that evidenceintroduced under the amendment would constitute "labor history."At the conclusion of the Board's case, counsel for the Board movedto conform the pleadings to the proof.This motion-was granted.The Trial Examiner denied the respondent's motion to strike ' fromthe record proof pertaining to acts alleged to have occurred afterthe date on which the amended charge was filed.During the courseof the hearing, the Trial Examiner made rulings on other motionsand on objection to the admission of evidence.The Board has re-viewed these and the foregoing rulings of the Trial Examiner andfinds that no prejudicial errors were committed.His rulings arehereby affirmed.On October 26, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had" -not engaged in.unfair labor practices within the meaning of Section 8 (1) and (3)of the Act and recommended that the complaint be dismissed.Therespondent and the Union filed briefs and exceptions to the Inter-mediate Report all of which have been duly considered.'Exceptas they are, consistent with the findings, conclusions, and order set`forth below, we find the exceptions to be without merit.Althoughoral argument before the Board in Washington, D. C., was requested,On December, 23, 1938, the Union moved to include in the record an order. dismissingan injunction suit commenced by the respondent. against the Union.The respondent,however, has admitted in its brief that it had voluntarily discontinued saiqr injunctionsuit.This admission makes unnecessary the inclusion of this evidence and the Union'smotion is hereby denied. SE-LING HOSIERY DMILLS, INCORPORATED487"thereafter it was waived by agreement between the respondent and-the Union.Upon the entire record in the case, the Board makes the following:-FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent manufactures ladies' full-fashioned silk hosiery atits plant in Nashville;' Tennessee.All --its "raw- materials, and. aboutone-half of its supplies are obtained outside the'State of Tennessee..During 1937 approximately 90 per cent of its finished products were-shipped to points outside the State of Tennessee.The respondent.maintains salesmen in New York, Ohio, Virginia, North Carolina,-South Carolina, Georgia, Florida, Alabama., Mississippi, Tennessee,,Kentucky, Louisiana, Texas, Oklahoma, Missouri, Illinois, Indiana,._Michigan, Wisconsin, Minnesota, Iowa, Nebraska, Kansas, and Colo- -rado.It employs approximately 333 persons for its operations inNashville, Tennessee.H. THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers, Branch No. 55, is alabor organization affiliatedwith theTextileWorkersOrganizing-Comin,i,t-t-ee which, in turn,is affiliated with the Congress of Indus-'trialOrganizations.It- admits to membership all production and-maintenance employees of the respondent,excluding.clerical andsupervisory.employees.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionOn April 16, 1937, shortly after the Act had been declared consti-tutional by the Supreme Court, Maclin Davis, the respondent's presi-provisions of the Act, the rights of employees thereunder, and thepolicy that the respondent would pursue in compliance with the Act.This letter was followed by another letter on June 18, 1937, giving-further expression to the views held: by Davis on the matters pre-viously discussed.Under the circumstances of this case, neither the-,statements contained in the letters nor the manner in which theywere posted interfered with or had the effect of interfering with theemployees 'in the exercise of their rights under the Act.We find that the respondent has not interfered with, restrained,-or coerced its employees in the 'exercise of the rights guaranteed in...Section 7 of the Act by the statements contained in those letters. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the early part of April 1938, Davis announced a wage reductionfor certain employees effective on April 11, 1938.Two days beforethe reduction was put into effect, the Union called it meeting to con-sider steps to be taken in protest against the reduction.On the sameday, Davis secured,ex party,from the Chancery Court of DavidsonCounty, Tennessee, a temporary injunction restraining, in generalterms, the Union and 12 named officers and members thereof, fromengaging in various forms of unlawful conduct in connection with itsprotest against the wage reduction.This injunction was served onthe Union and the individual party defendants during the course oftheirmeeting.Its service disrupted the meeting and caused manymembers to leave.On Monday morning, April 11, 1938, the wagereduction was put into effect, apparently without protest on the partof the Union.The Union and the individual defendants filed a joint answer tothe complaint on April 29, 1938. Shortly thereafter, Davis sum-moned to his office those defendants who were employees of therespondent, and berated them for certain derogatory statements con-cerning him which they had made in their answer. It was not con-tended nor do we find that Davis in any manner mentioned at thistime the Union or the union activities of these employees.We conclude that the facts set forth above as established by therecord do not constitute unfair labor practices.We find accordinglythat the respondent did not thereby interfere with, restrain, andcoerce its employees in the exercise of the rights guaranteed in Section7 of the Act.'B. The alleged discriminator j dischargeGordon Dedlnon joined the Union when it was organized at the-respondent's plant in 1933.At the time of his discharge on December17, 1937, Dedmon was operating a footing machine.The respondentcontends that it discharged Dedmon because he had entrusted hismachine to his helper while it was in operation and left the premises.of the mill in violation of the respondent's rules and it previouswarning which he had received.Dedmon admitted that he had left his machine in operation all--though he denied that lie had gone from the premises of the mill.He testified that at about 11 o'clock in the morning he decided to-place a special order for lunch with the restaurant keeper across thezEvidence was introduced during the hearing concerning alleged unfair labor practicesoccurring prior to June18, 1937.Forthe reason hereinbefore stated, we have considered-such evidence only as "laborhistory."Wedo, not find therein any explanation of thematters relatedabove.We have therefore omitted any discussion of this evidence from-our decision. SE-LING HOSIERY'MILLS, INCORPORATED489street from the mill.Entrusting his machine to his helper, he walkedto the employees' entrance of the mill and signaled his order. Shortly,.after he returned to his machine, he was approached by his foreman,..Bernard Seydak, who inquired where lie had been.After Dedmonexplained his mission, Seydak discharged him.Dedmon operated a full-fashioned footing hosiery machine.Thismachine, extremely delicate and easily damaged, requires the constant.attention of its operator.About every 12 or 15 minutes, it comes toa dead stop during which the operator may take time to go to thelavatory or drinking fountain.Although there was testimony thatoperators occasionally left their machines, only one witness, Dedmon'sbrother, testified that he had heard of operators leaving footingmachines in operation. It is reasonable to believe that if footeroperators did leave their machines, they availed, themselves of thetime during which the machines were not in operation.While-it appears-to have been a.current practice among the em-ployees of the respondent to cross from one department to another,.without permission, it is clear that they were not permitted to leavethemill..Dedmon appreciated the force of this 'rule. for he con-tended that he had not left the premises of the mill on the day hewas discharged.He argued that he had remained on the inner sideof the threshold. In this respect, he is not supported by the evidencewhich indicates that Dedmon did, in fact, step outside of the mill.The following facts were offered to buttress the contention thatDedmon was discharged for union activity.Davis knew that Ded-mon was a member of the Union since he had served on several com-mitteeswhich met with Davis. Dedmon was active in solicitingmembers for the Union and had protested to Seydak the day beforehis discharge against a proposed wage reduction.His wife testifiedthat when she had applied for a job with the respondent, LorraineLineville, a forelady, advised her that she did not get one because ofher husband's activity in the Union.This incident was denied byLineville.Moreover, shortly thereafter Mrs. Dedmon was given ajob by the respondent.From all the evidence, we are not satisfiedthat Dedmon's discharge had any connection with his membershipor activity in the Union.We find that the respondent did not discharge Gordon Dedmonbecause of his membership and activity in the Union.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.The operations of the respondent, Se-Ling Hosiery Mills, Inc.,occur in commerce, within the meaning of Section 2 (6) of the Act. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.American Federation of Hosiery Workers, Branch No. 55, is a:labor organization within the meaning of Section 2 (5) of the Act.3.The respondent has not discriminated in regard to the hire or.tenure of employment or any condition of employment of Gordon-Dedmon, thereby discouraging membership in a labor organization,within the meaning of Section 8 (3) of the Act.4.The respondent has not interfered with, restrained, or coerced itsemployees in the exercise of the rights guaranteed in Section 7 of:the Act, within the, meaning of Section 8 (1) of the Act.ORDER.Upon the basis of the foregoing findings-of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the com--plaint against the respondent, Se-Ling Hosiery Mills, Inc., Nashville,.Tennessee, be, and the same hereby is, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration of the--above Decision. and Order.